COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  '
 GUSTAVO HERNANDEZ,                                            No. 08-11-00276-CR
                                                  '
                       Appellant,                                  Appeal from
                                                  '
 v.                                                            112th District Court
                                                  '
 THE STATE OF TEXAS,                                        of Reagan County, Texas
                                                  '
                       Appellee.                  '                (TC # 1596)


                                 MEMORANDUM OPINION

       Pending before the Court is Appellant=s motion to dismiss this appeal pursuant to

TEX.R.APP.P. 42.2(a). As required by that rule, the withdrawal of the notice of appeal is signed

by Appellant. Further, the Clerk of this Court has forwarded a duplicate copy of the written

withdrawal to the clerk of the trial court. Because Appellant has established compliance with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.



February 8, 2012                     ________________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Antcliff, JJ.